Citation Nr: 0104407	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-20 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension, heart disease, and atrial 
fibrillation.  

2.  Entitlement to service connection for postoperative 
residuals of a left inguinal hernia.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


REMAND

The appellant retired from active military service in 
February 1977 with more than 20 years of active duty.  He 
argues that his cardiovascular problems began in service, as 
did a left inguinal hernia.  He testified at June 1999 
Regional Office and August 2000 Video Conference hearings 
that his cardiovascular problems first appeared in the late 
1950's.  At the June 1999 hearing, he stated that his heart 
disease was initially noted in 1958 and that he was told by a 
physician in 1959 that he had high blood pressure and high 
cholesterol.  At the August 2000 hearing, he stated that a 
heart murmur was first heard in September 1957, that he first 
heard a diagnosis of hypertension in 1958, and that heart 
valve disease was first noted in 1958.  His former spouse 
testified at the 2000 hearing that she was first aware of the 
appellant's heart problems in 1965 when they were in Germany 
and that he later complained of chest pain and shortness of 
breath upon his return from Korea.  At the August 2000 
hearing, he indicated that he received treatment for 
cardiovascular problems at Ft. Benning's Martin Army Hospital 
between 1977 and 1998.  

Regarding a left inguinal hernia, the appellant asserted at 
the August 2000 hearing that he initially developed a left 
inguinal hernia in service as a result of lifting heavy 
ordnance, and that a Dr. Conforti indicated that an April 
1993 left inguinal hernia, for which the appellant had 
undergone surgery, was related to service.  The appellant's 
former spouse testified at the August 2000 hearing that he 
always complained of pain in the left lower side and that she 
saw protrusion in the area in the mid-to-late 1970's.  

Available service medical records show that cardiac 
arrhythmia was noted during a February 1966 period of 
hospitalization, and that it was normalized with exercise and 
was without evidence of organic heart disease.  A complaint 
of chest pains and palpitations was noted on a January 1970 
periodic examination report.  At the appellant's December 
1976 retirement examination, an EKG revealed sinus 
bradycardia, blood pressure was 130/80, and he indicated on a 
report of medical history that he did not know whether he had 
any heart trouble or high blood pressure.  Available service 
medical records do not reveal any complaint or finding of an 
inguinal hernia.  

Following retirement from military service, the appellant 
underwent a VA examination in March 1977 that revealed his 
blood pressure to be 130/88, without any finding of 
cardiovascular disability.  Postservice medical evidence also 
includes medical records from Martin Army Community Hospital 
at Ft. Benning, Georgia, that reveal the following: a blood 
pressure reading of 148/92 in May 1977; an April 1993 
complaint of a six month history of left groin pain, with the 
onset related to heavy lifting; surgical repair of a left 
inguinal hernia in April 1993; notation of an irregular heart 
beat in January 1998 during examination preparatory to a 
scheduled right inguinal hernia repair; a January 1998 
diagnosis of hypertension; atrial fibrillation revealed on a 
February 1998 EKG, with a subsequent diagnosis of possible 
chronic atrial fibrillation; mitral insufficiency noted in 
April 1998; diagnoses of biventricular dilation and diffuse 
hypokinesis, moderately severe mitral insufficiency, severe 
tricuspid insufficiency, mild pulmonary hypertension, 
coronary artery disease with moderate stenosis in the mid-
left anterior descending and left mid-left circumflex 
arteries in addition to mild diffuse plaque, severely reduced 
cardiac output, and left ventricular ejection fraction 
estimated at 30 percent on a May 1998 cardiac catheterization 
report; and mitral valve replacement in September 1998.  

A military physician indicated in a May 1999 statement that 
physical examination on hernia evaluation revealed a 
significant heart murmur, that the appellant was on 
medication for a history of chronic atrial fibrillation, that 
cardiac evaluation revealed severe mitral and tricuspid 
regurgitation; and that cardiac catheterization revealed 
diffuse atherosclerotic coronary disease.  The physician 
opined that the appellant's heart problem had existed for a 
prolonged period of time.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
The Board also notes that the Court has held that when the 
Board believes the medical evidence of record is insufficient 
it may supplement the record by ordering a medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Therefore, in order to obtain additional medical evidence and 
to insure that the appellant receives his due process rights, 
the Board finds that the appellant's claims must be remanded 
for the following actions:  

1.  The RO should arrange for an exhaustive 
search for any additional service medical 
records pertaining to the appellant, 
particularly any dated between 1956 and 1970.  
If no further records are available, it should 
be so certified.  The scope of the search 
should be documented for the record.  

2.  The RO should obtain from the appellant the 
address of Dr. Conforti (and any releases 
necessary), then obtain from Dr. Conforti 
copies of medical records pertaining to the 
appellant.  

3.  The RO should obtain from Martin Army 
Community Hospital at Ft. Benning, Georgia, all 
postservice medical records from 1977 to 1993 
pertaining to the appellant. 

4.  The RO should schedule the appellant for a 
VA cardiology examination to determine the 
nature and etiology of all current 
cardiovascular disorders.  The claims folder 
must be reviewed by the examiner in conjunction 
with the examination.  The examiner should 
identify all current cardiovascular disorders 
and regarding each express an opinion as to 
whether it is as likely as not that it had its 
origin in service.  The examiner should provide 
complete rationale for all conclusions reached.  

5.  If Dr. Conforti's records in any way relate 
the veteran's left inguinal hernia to service, 
the RO should arrange for the veteran to be 
examined by an appropriate specialist, who 
would also review the claims file and express 
an opinion as to whether it is as likely as not 
that the appellant has residuals of a left 
inguinal hernia that had its origin in service.  
The examiner should provide complete rationale 
for all conclusions reached.  

6.  This remand constitutes notice to the 
veteran of the provisions pertaining to failure 
to report for scheduled examinations under 
38 C.F.R. § 3.655, which hold that (1) [w]hen 
entitlement or continued entitlement to a 
benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  [w]hen a 
claimant fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be rated 
based on the evidence of record.  When the 
examination was scheduled in conjunction with 
any other original claim, a reopened claim for 
a benefit which was previously disallowed, or a 
claim for increase, the claim shall be denied 
(38 C.F.R. § 3.655(b)).  

7.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  The RO should then 
review the veteran's claims.  If they remain 
denied, the veteran and his representative 
should be issued an appropriate supplemental 
statement of the case and given the opportunity 
to respond.   The case should then be returned 
to the Board.  

The development ordered should be completed in an expeditious 
manner as mandated by the Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes) and VBA's Adjudication Procedure Manual, 
M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  The appellant is not required to undertake 
any additional action until he is notified.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


